Citation Nr: 9904964	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-28 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for leukocytoclastic 
vasculitis, secondary to exposure to herbicides.

3. Entitlement to service connection for double vision, 
secondary to exposure to herbicides.

4. Entitlement to service connection for a disability 
manifested by a low sperm count, secondary to exposure to 
herbicides.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action in March 1994, the RO denied the veteran's claim for 
service connection for a fungus in the groin and a disability 
manifested by a low sperm count.  He was notified of this 
determination by a letter dated the following month.  In 
November 1994, the veteran submitted a claim for service 
connection for PTSD.  In the letter, he also referred to the 
fact that he was still claiming that his rash and low sperm 
count were due to exposure to Agent Orange.  The Board 
construes this statement as a notice of disagreement with the 
March 1994 decision.  The Board notes that RO, in a rating 
decision dated August 1995, concluded that the evidence 
submitted by the veteran was not new and material, and his 
claim for service connection for a body rash and low sperm 
count due to Agent Orange exposure remained denied.  A 
statement of the case which considered the issue of service 
connection for a skin condition was prepared in March 1996.  

Subsequently, by rating action in November 1996, the RO 
denied service connection for PTSD, leukocytoclastic 
vasculitis, double vision and a disability manifested by low 
sperm count.  The latter three claims were denied on the 
basis that they were not due to exposure to herbicides.  

The issue of entitlement to service connection for PTSD will 
be considered in the REMAND section below.


FINDINGS OF FACT

1. There is no competent medical evidence which establishes 
that the veteran has leukocytoclastic vasculitis related 
to service or secondary to exposure to herbicides.

2. A disability manifested by double vision, if present, has 
not been shown to be related to service or to exposure to 
herbicides.

3. A low sperm count is not etiologically related to service 
or to exposure to herbicides.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for 
leukocytoclastic vasculitis.  38 U.S.C.A. § 5107(a) (West 
1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a 
disability manifested by double vision.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a 
disability manifested by low sperm count.                
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Veterans Appeals (Court) held that a claim 
must be accompanied by evidence (emphasis in original).  As 
will be explained below, the veteran has not submitted 
competent evidence to support his claims for service 
connection.  Thus, the Board finds that his claims are not 
well grounded.  Accordingly, there is no duty to assist him 
in the development of his claims.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

Factual background

The service medical records are negative for complaints or 
findings related to a skin disability, diplopia or low sperm 
count.  On a report of medical history in December 1968 in 
conjunction with the separation examination, the veteran 
denied a history of eye trouble.  On the discharge 
examination in December 1968, clinical evaluations of the 
skin, eyes and genitourinary system were normal.  

On examination for the Unites States Army Reserves in January 
1977, the skin, eyes and genitourinary system were reported 
to be normal.  The veteran denied any skin disorder or eye 
trouble.

The veteran was admitted to a Department of Veterans Affairs 
(VA) hospital in April 1981.  He reported the recent onset of 
dizziness and decrease in balance, with double vision at 
times.  The symptoms had started the previous week to ten 
days prior to the hospitalization.  He related that two days 
prior to admission, while working on a car, he noticed double 
vision in all directions.  When he awoke on the day prior to 
admission, he had worsened double vision and was unsteady on 
his feet.  An examination disclosed that visual fields were 
normal.  The fundi were flat and the pupils were reactive to 
light.  There was partial ptosis of the left eye and partial 
internuclear ophthalmoplegia with nystagmus of the abducting 
eye in both eyes.  There was diplopia upon looking left after 
a minute or two.  He only saw double images when looking in 
the distance straight ahead.  During the hospitalization, the 
veteran reported an increase in double vision about the time 
of hospital discharge.  It was grossly apparent in horizontal 
gaze.  The eyes did not move in a conjugate fashion.  The 
diagnosis was multiple sclerosis.

On VA examination in January 1982, the veteran reported that 
his vision had improved, but he could not see well at night.  
He stated that a persistent diplopia was present from the 
onset of his symptoms in April 1981 until November 1981.  An 
examination revealed that visual acuity was grossly normal to 
near vision.  A funduscopic examination showed normal contour 
of the optic discs with spontaneous venous pulsations.  
Visual fields were full to confrontation.  No diagnosis 
pertaining to the eyes was made.

During a VA Agent Orange examination in August 1990, the 
veteran related that he had been told when he came back from 
Vietnam that he had a low sperm count.  He also reported 
seeing double and that he had a rash.  

In a statement dated July 1994, a private physician reported 
that he had examined the veteran in May 1994.  The veteran 
related a history of exposure to Agent Orange in Vietnam.  
From that time forward, he had experienced trouble with 
sunlight or heat, causing him to feel dizzy and making his 
skin itch.  Following an examination, the assessment was that 
the veteran probably had essential telangiectasias, but other 
types of vascular lesions had to be considered.  A punch 
biopsy showed capillitis and neutrophilic leukocyte 
infiltration without focal hemorrhage, suggesting features of 
a leukoclastic vasculitis.  

It was reported by a physician's assistant in July 1994 that 
sperm analysis revealed that the veteran had a low sperm 
count with no movement.

VA outpatient treatment records show that the veteran was 
seen in November 1994 for a follow-up for leukocytoclastic 
vasculitis times years.  The assessment was vasculitis, 
chronic recurrent.  In January 1995, he complained of a rash 
and itching for fourteen years.  Leukocytoclastic vasculitis 
of unknown etiology, may be idiopathic, was noted in July 
1995.  The veteran reported a twenty year history of a rash 
in November 1995.  

During a VA hospitalization in April 1996, the veteran noted 
a 25 year history of a rash.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998); Cosman v. Principi,  3 
Vet. App. 303, 305 (1992).

The veteran's active duty included service in Vietnam during 
the Vietnam era. 
VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era. 38 C.F.R. § 3.307(a)(6) (1997).  A herbicide 
agent is a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i) (1998).  The regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  38 C.F.R. 
§ 3.309(e) (1998).  The specified diseases are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
soft-tissue sarcoma, multiple myeloma, and respiratory 
cancers.  Id.  

The Secretary of Veterans Affairs formally announced in the 
Federal Register, on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted." 59 Fed. Reg. 341 (1994).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

In this case, the veteran argues that he has leukocytoclastic 
vasculitis, double vision and a disability manifested by low 
sperm count secondary to exposure to Agent Orange in Vietnam.  
The Board concedes that the veteran served in Vietnam and, 
accordingly, it is presumed that he was exposed to Agent 
Orange.  The veteran is not arguing, and the evidence does 
not otherwise establish, that he has a diagnosis which is 
subject to presumptive service connection based on exposure 
to Agent Orange in Vietnam.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam  (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R.   § 3.309 does not in and of itself preclude him 
from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his current disabilities, namely 
leukocytoclastic vasculitis, a disability manifested by 
double vision and a disability manifested by low sperm count.  
38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(d).

The evidence in support of the veteran's allegations that he 
has leukocytoclastic vasculitis, double vision and a 
disability manifested by a low sperm count, and that these 
disorders are related to exposure to Agent Orange, consists 
solely of his statements.  He has not provided any competent 
medical evidence linking these conditions which, if present, 
were first shown many years after the veteran's separation 
from service, to his period of service or to Agent Orange 
exposure.  The record clearly demonstrates that 
leukocytoclastic vasculitis and a low sperm count had their 
onset many years after service.  In addition, the initial 
clinical evidence of diplopia occurred during a VA 
hospitalization more than thirteen years after his separation 
from service.  It is not clear whether diplopia is currently 
present.  In the absence of competent medical evidence 
demonstrating that these conditions were present in service 
or that they are otherwise related to service, including 
Agent Orange exposure, the Board finds that his claims for 
service connection are not well grounded.  

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,      5 Vet. App. 
91 (1993).  Thus, his lay assertions to the effect that he 
has a leukocytoclastic vasculitis, a disability manifested by 
double vision or a disability manifested by a low sperm count 
which are related to service or to exposure to Agent Orange 
are neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.


ORDER

Service connection for leukocytoclastic vasculitis, a 
disability manifested by double vision and for a disability 
manifested by a low sperm count is denied.


REMAND

The veteran also argues that service connection is warranted 
for PTSD.  During the course of his appeal, he has described 
various stressors which allegedly occurred in Vietnam.  In 
August 1996, the Environmental Support Group (now 
redesignated as the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR)), responded to a request for 
information from the RO.  It was noted that one of the 
veteran's friends who he said was killed in Vietnam, Charles 
Flores, was, in fact, killed in May 1968.  For additional 
information concerning his death, the RO was referred to the 
personnel records of Charles Flores.  It does not appear, 
however, that the RO ever sought to obtain these records.  

In addition, during the hearing at the RO in June 1997, the 
veteran also claimed that he had been wounded in Vietnam.  He 
reported that he was in a convoy that was ambushed, killing 
many people in his unit and that he was injured in this 
attack.  He stated that a warrant officer, William 
Baumberger, was also wounded in the attack and that they were 
in the same hospital for one day after they were injured.  
The veteran also indicated that a good friend of his, Oscar 
Santos, was present when he was wounded.  

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD.  It appears that 
in approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Caluza v. Brown, 7 Vet. 
App. 498 (1994); West v. Brown,  7 Vet. App. 70 (1994); and 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Board notes that it does not appear that the RO has 
considered a pertinent case promulgated by the Court that 
alters the analysis in connection with claims for service 
connection for PTSD.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Significantly, the Court points out that VA has 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 & 4.126 
(1996).  See 61 Fed. Reg. 52695-52702 (1996).  The Court took 
judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger post-traumatic 
stress disorder, to a subjective 
standard.  The criteria now require 
exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have post-
traumatic stress disorder based on 
exposure to a stressor that would not 
necessarily have the same effect on 
"almost everyone."  The sufficiency of 
a stressor is accordingly, now a clinical 
determination for the examining mental 
health professional.

Cohen v. Brown, at 38-39 (Nebeker, Chief Judge, concurring by 
way of synopsis).  

The Court also noted that where "there has been an 
'unequivocal' diagnosis of post-traumatic stress disorder by 
mental heath professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 39.  
The Court went on to indicate that when the RO or the Board 
believes the report is not in accord with applicable DSM 
criteria, the report must be returned for a further report.

It appears to the Board that the regulatory amendments to 
38 C.F.R. §§ 4.125 & 4.126 and the incorporation of DSM-IV, 
will have a potentially liberalizing effect in adjudicating 
claims for service connection for PTSD, particularly when an 
individual is not a combat veteran or who is not shown to 
have "engaged in combat with the enemy."  Where the law or 
regulations change while a case is pending, the version more 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  As such the Board believes that 
further development in this case is necessary.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for PTSD since 
service.  After securing any necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran and which 
have not already been associated with 
the claims folder.  

2. The RO should contact the veteran and 
request a statement concerning as much 
detail as possible regarding the 
alleged stressors, including the 
incident in which his convoy was 
ambushed and during which he reportedly 
sustained shrapnel wounds.  He should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates, places, 
detailed descriptions of the events, 
his service units in Vietnam, duty 
assignments, and the names, ranks, unit 
of assignment and any other identifying 
information concerning any OTHER 
individuals involved in the events.  
The veteran should be told that the 
information is necessary to obtain 
supportive evidence of the alleged 
stressful events and that failure to 
respond may result in adverse action.

3. Thereafter, if additional information 
is provided by the veteran, the RO 
should send it to the USASCRUR in an 
attempt to verify the claimed 
stressors.  The address is as follows:  
USASCRUR, 7798 Cissna Road, 
Springfield, Virginia  22150.  

4. Any appropriate follow-up should be 
undertaken following the receipt by 
the RO of the information from the 
UASCRUR.  This should include 
obtaining the personnel records of 
Charles Flores.

5. The RO must separately determine 
whether the record establishes the 
existence of any of the events claimed 
by the veteran as an alleged 
"stressor."  In making this 
determination, the RO and the veteran 
are reminded that this is an 
adjudicatory and not a medical 
determination.  The fact that a VA 
examiner in the past accepted 
uncorroborated accounts of an event 
alleged as a "stressor" of "combat" 
generically is of no weight, since a 
determination as to whether such an 
event occurred does not involve the 
application of medical expertise.  In 
addressing this matter, the RO must 
also address any credibility matters 
raised by the record in determining 
whether it will concede the existence 
of any event alleged as a stressor.  
The RO does not have to accept the 
existence of any event not shown by 
independent evidence if the veteran is 
not found to have engaged in combat 
with the enemy.  If the RO determines 
that the record establishes the 
existence of an in-service stressor or 
stressors, the RO must specifically 
identify the stressor(s) established 
by the record.

6. The veteran should then be afforded a 
VA psychiatric examination to determine 
whether the veteran suffers from any 
psychiatric disorder and, if so, its 
nature and etiology.  The examination 
report should include a detailed 
account of all pathology found to be 
present.  The examiner should be 
requested to make a specific 
determination as to whether any of the 
events conceded to have existed in 
service by the adjudicators would be of 
a quality sufficient to produce PTSD.  
The examiner should be advised that 
only those events in service conceded 
by adjudicators may be considered for 
purposes of determining whether PTSD 
due to events in service exists.  If 
the examiner determines that an event 
of a quality sufficient to produce PTSD 
occurred in service, it should then be 
determined whether the veteran has PTSD 
due to the event.  If there are 
psychiatric disorders other than PTSD, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of 
the disorder(s).  If certain 
symptomatology cannot be dissociated 
from one disorder or another, it should 
be specified.  If a diagnosis of PTSD 
is appropriate, the examiner should 
specify the credible "stressor(s)" 
that caused the disorder and the 
evidence upon which he relied to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The psychiatrist should describe 
how the symptoms of PTSD affect the 
appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
The examiner should assign a GAF score 
and a definition of the numerical code 
assigned in order to comply with the 
requirements of Thurber v. Brown, 5 
Vet. App. 119 (1993).  All necessary 
tests should be performed.  The entire 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

